Case 6:17-cr-00007-SEH Document 284 Filed 05/18/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, Cause No. CR 17-07-H-SEH
Plaintiff,
VS. ORDER
JEFF ALLEN TRASK,
Defendant.

 

 

Defendant Trask seeks release on bail pending appeal of this Court’s denial
of his motion under 18 U.S.C. § 3582(c){1)(A) in light of the COVID-19
pandemic. Assuming such release is available, it is denied. Trask has not shown
he is not likely to pose a danger to the community. See 18 U.S.C. § 3143(b)(1)(A);
see also 18 U.S.C. § 3582(c)(1){A); U.S.S.G. § 1B1.13(2); Presentence Report ff
20, 23-26, 40.

ORDERED:

Trask’s motion for release pending appeal (Doc. 282) is DENIED.

DATED this _/8 “day of May, 2020.

pereihoditer)

am E. Haddon
United States District Court
